Citation Nr: 0408696	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-16 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1944 
to February 1946 and service with the New Philippine Scouts 
from February 1946 to December 1948.  He died in May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this case in September 2003 for 
further development, including scheduling a hearing for the 
appellant.  The appellant testified at a personal hearing at 
the RO in January 2004.  


FINDINGS OF FACT

1.  The veteran died in May 2002; his death certificate lists 
the immediate cause of death as a myocardial infarction due 
to cerebrovascular accident; renal failure was listed as 
other significant condition contributing to his death.  

2.  At the time of the veteran's death, service connection 
had been established for status post pyloroplasty and 
gastrorrhaphy for peptic ulcer disease (peptic ulcer 
disease), rated as 20 percent disabling.  A combined rating 
of 20 percent was in effect. 

3.  Cardiovascular disease, cerebrovascular disease, and 
renal disease were not manifested during the veteran's 
service, or for many years thereafter, nor are any of these 
disorders causally related to service or to a service-
connected disability.

4.  An etiological relationship has not been demonstrated 
between the veteran's myocardial infarction and a service-
connected disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's peptic ulcer disease did not affect a vital 
organ, accelerate the veteran's death or contribute to his 
death in any manner.  

7.  The veteran did not die of a service-connected disability 
and was not evaluated as permanently and totally disabled due 
to service-connected disability for a period of 10 years 
prior to his death.

8.  There were no claims pending at the time of the veteran's 
death.  

9  The veteran had active duty service in the Philippine 
Commonwealth Army, 
including guerilla service, from January 1944 to February 
1946 and service with the New Philippine Scouts from February 
1946 to December 1948;  the veteran had no other recognized 
active duty service.


CONCLUSIONS OF LAW

1.  The veteran's cerebrovascular accident and renal failure 
were not incurred in or aggravated by the veteran's active 
duty service, nor may they be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A.          
§ 5121 (West  2002);  38 C.F.R. § 3.1000 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

3.  The criteria for entitlement to VA pension benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.7, 3.40 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection cause of death, accrued benefits, and 
nonservice connection pension.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board notes here that the VCAA letter was sent 
to the appellant in September 2002, prior to the February 
2003 rating decision from which the present appeal arises.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, in the VCAA letter and a may 2003 statement of the 
case, the appellant was effectively furnished notice of the 
types of evidence necessary to substantiate her claims as 
well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service 
records, service medical records, VA medical records, VA 
examination reports, private medical records, death 
certificate, marriage certificate, witness statements, and 
statement from the appellant.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  After reviewing the claims file, the 
Board finds that the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims and that no further development of the medical record, 
including any medical opinion, is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, no further action 
is necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Where a service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
presumed. 38 C.F.R. § 3.312(c)(3).  Further, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in May 2002, at the age of 77.  The 
certificate of death lists the immediate cause of death as a 
myocardial infarction due to cerrebrovascular accident.  
Renal disease was listed as other significant condition 
contributing to his death.  

At the time of the veteran's death, service connection had 
been established for peptic ulcer disease, rated as 20 
percent disabling.  While it affected a vital organ, the 
veteran's service connection disability was not rated as 20 
percent disabling.  Therefore, debilitation may not be 
presumed.  38 C.F.R. § 3.12(c)(3).  A combined service-
connected disability rating of 20 percent was in effect.

The Board first notes that there is no suggestion from 
service medical records and post-service medical records that 
cardiovascular-renal disease was manifested during service or 
within one year following service, and the appellant does not 
contend otherwise.  Separation examination from service dated 
in December 1948 indicated that the heart and cardiovascular 
systems were normal on examination.  Post-service medical 
records also do not reference any diagnosis or treatment for 
cardiovascular-renal disease until many years after service 
and there is no medical evidence relating the veteran's cause 
of death directly to service.  Therefore, the preponderance 
of the evidence shows that the cause of death was not 
directly related to the veteran's service.

As for whether the veteran's death was caused by or in any 
way related to his service connected disabilities, the 
appellant stated in her testimony in January 2004 that she 
believes that complications to her husband's peptic ulcer 
disease caused his heart problems in 1996, which later caused 
his death.  A review of the medical records fails to show any 
evidence supporting the appellant's contentions.  The death 
certificate in May 2002 indicated that the immediate cause of 
death was a myocardial infarction due to cerebrovascular 
accident.  The other significant condition contributing to 
his death was noted to be renal failure.  There was no 
reference to his service-connected disability of peptic ulcer 
disease as a principal, underlying cause, or contributing 
factor in the death certificate.  Additionally, medical 
records from U.C. Davis Medical Center dated in December 1999 
attributed the veteran's end-stage renal disease to be due to 
hypertension.  There was no reference to peptic ulcer disease 
as a contributing factor to his renal disease, nor is there 
medical evidence showing that the veteran's hypertension was 
caused by his peptic ulcer disease.  

In sum, the totality of the competent medical evidence weighs 
against a finding that the cause of the veteran's death was 
related to his active duty service.  There is no basis for 
finding that the underlying cause of the veteran's death was 
incurred in the veteran's service or that it may be presumed 
to have been incurred in such service.  The medical evidence 
is also clearly against a finding of any etiological 
relationship between the veteran's service-connected 
disabilities and the cause of his death.  Moreover, while the 
Board acknowledges that the veteran received significant 
treatment for his service-connected disability following 
service, the record is void of any competent medical evidence 
showing that his service-connected disabilities were the 
immediate or underlying cause of his death, or that they 
accelerated or contributed to his death in any manner.  The 
medical evidence of record is significant in that the records 
do not reference a service-connected disability as playing 
any role in death.  The preponderance of the evidence is 
against the claim.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. 
§ 5107(b).  

Accrued benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).
In the instant case, the veteran died in May 2002.  There 
were no claims pending at the time of his death.  Therefore, 
the Board finds that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis, 
supra.

Nonservice-Connected Death Pension

Appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
record, appellant's spouse died in May 2002.  In order to 
qualify for the death benefits she seeks, appellant must 
establish that her deceased husband had qualifying service.  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Active service will 
be the period certified by the service department.  38 C.F.R. 
§ 3.41.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945, and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7, 3.40(b) and (c).  

The service department has advised that the appellant's 
spouse had recognized guerilla service from January 1944 to 
February 1946 and service with the New Philippine Scouts from 
February 1946 to December 1948.  There appears to be no 
dispute involving the veteran's service records.  

Based upon the law summarized above, the records from the 
service department do not show recognized service so as to 
confer eligibility for VA pension benefits.  38 U.S.C.A. § 
107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  The veteran 
recognized guerilla service was prior to July 1, 1946 and his 
induction into the new Philippine Scouts occurred between 
October 6, 1945 and June 30, 1947.  Since the law pertaining 
to eligibility for the claimed benefits is dispositive of 
this issue, the appellant's claim of entitlement to VA non-
service connection pension benefits must be denied because of 
the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



